This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 vs.                                                                         No. 31,856

 5 KEITH RUSSELL JUDD,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 James F. Blackmer, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Keith Russell Judd
13 Pro se Appellant


14                                 MEMORANDUM OPINION

15 GARCIA, Judge.

16          Defendant appeals an order denying his motion to vacate the amended judgment

17 and re-enter it to allow the public defender to perfect a timely appeal. We proposed
 1 to affirm the district court as it lacked jurisdiction to rule on such a motion because

 2 Defendant had earlier filed a notice of appeal relating to the amended judgment.

 3 Defendant has timely responded. We have considered his arguments and finding them

 4 unpersuasive, we affirm.

 5        Defendant argues that his pending motion to withdraw the Alford plea is

 6 sufficiently directed to the judgment for the district court to retain jurisdiction to rule

 7 on any and all of his pending motions. However, the motion to withdraw an Alford

 8 plea is not the kind of matter to which a district court retains jurisdiction once a notice

 9 of appeal has been filed. Thus, in this case, once Defendant filed his notice of appeal

10 from the order denying his motion to withdraw the Alford plea, the district court lost

11 jurisdiction to hear any other matters directed to the judgment on the Alford plea until

12 the appeal is resolved.

13        For the reasons stated herein and in the notice of proposed disposition, we

14 affirm the denial of Defendant’s motion to vacate and re-enter the judgment for lack

15 of jurisdiction.

16        IT IS SO ORDERED.



17
18                                            TIMOTHY L. GARCIA, Judge



                                                2
1 WE CONCUR:



2
3 MICHAEL E. VIGIL, Judge



4
5 LINDA M. VANZI, Judge




                            3